In an action to recover damages for breach of contract, defendant appeals from an order of the Supreme Court, Queens County (Lerner, J.), dated September 15, 1981, which granted plaintiff’s motion to compel defendant to produce for discovery and inspection certain engineering reports prepared by defendant’s consultant. Order affirmed, with $50 costs and disbursements. The engineering reports withheld by defendant were prepared in the performance of a specific claim procedure set forth in the parties’ contract in order to determine whether said claim should be honored and, accordingly, they should be disclosed (see Cayuga-Crimmins Co. v Fisher, 63 AD2d 991, 992). We have considered defendant’s other arguments and find them to be without merit. Lazer, J. P., Gibbons, Thompson and Bracken, JJ., concur.